Citation Nr: 1506594	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-08 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to October 1972.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  A January 2012 Board decision denied entitlement to service connection for five issues, including an acquired psychiatric disorder.  Upon appeal to the Court of Appeals for Veterans Claims, a September 2013 Joint Motion to Remand (JMR) left undisturbed all but the issue of entitlement to service connection for an acquired psychiatric disorder.

A videoconference hearing was held before the undersigned Veterans Law Judge in September 2014; the transcript is a matter of record.  The record was held open for additional evidence through November 2014.

In 2014, the Veteran submitted multiple waivers of the right to have additional evidence relating to the active appeal reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c).
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The September 2013 JMR found insufficient reasons and bases for the Board's determination that VA had met its duty to notify the Veteran of the ways in which a claim based on military sexual trauma (MST) may be substantiated.  The Veteran described a pattern of harassment by a noncommissioned officer, including lewd remarks and actions.

Since the JMR, new evidence has been added to the record, including a September 2014 Board videoconference hearing.  During the hearing, it was ascertained that the Veteran had actual knowledge of how to substantiate a claim premised on MST.  Illustratively, the Veteran submitted numerous lay statements from friends and colleagues in March and April 2014.  Private treatment records document complaints of anxiety in June 1987 and a March 2014 diagnosis of PTSD, just as likely as not due to the Veteran's reported experiences while in the Air Force.  

This evidence of a PTSD diagnosis-which does not expressly assess the Diagnostic and Statistical Manual of Mental Disorders criteria-conflicts with the July 2009 VA examination, during which a VA examiner explicitly found that multiple criteria for a diagnosis of PTSD were not met.  VA examination, instead, resulted in a diagnosis of adjustment disorder, related to recent psychosocial stressors.  

The record contains other diagnoses of mental health illness, as well.  Service treatment records document diagnosis of passive-aggressive personality disorder.  VA treatment records from 2010 contain an assessment of anxiety disorder.  

Additional development is necessary.  First, in an October 2009 statement, the Veteran identified treatment at the St. Cloud and Minneapolis VA Medical Centers (VAMC); any VA treatment records from these facilities, since November 2004 when the Veteran established care with the VA, should be incorporated into her claims file.

Second, the RO should accomplish all necessary development for a claim based on MST, including sending the Veteran VA form 21-0781a as appropriate.  See M21-1MR, IV.ii.1.D.17.e.

Last, owing to recent evidence, a second VA examination is required to resolve the disability picture, namely to ascertain whether a diagnosis of PTSD is warranted in light of possible markers of MST evident in the Veteran's service records (as there is no direct corroboratory evidence of MST in service).  See generally AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  See also 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Complete all necessary development for a claim for an acquired psychiatric disorder, to include PTSD, based on military sexual trauma.

2.  Obtain VA treatment records, since November 2004, from the St. Cloud and Minneapolis VAMCs.

3.  Request an Initial PTSD Disability Benefit Questionnaire, with medical opinion.  

As an initial matter, the VA examiner is asked to identify any markers in the Veteran's service records, which he/she believes, based on clinical judgment, to be indicative of the occurrence of MST (e.g. poor performance appraisal, followed by discharge with a diagnosis of passive-aggressive personality disorder).

Then, in rendering any diagnosis, the VA examiner should, at a minimum, specifically consider and discuss the relevance, if any, of the following:

A.  June 1987 private treatment records that document anxiety.

B.  March 2014 statement by M.L.F. 

C.  July 2009 VA examination that concluded that a diagnosis of PTSD pursuant to the DSM was not warranted and that an acquired psychiatric disability, other than PTSD, neither began during nor was otherwise caused or aggravated by the Veteran's military service .

D.  2010 VA treatment records that contain an assessment of anxiety disorder.
  
E.  March 2014 private diagnostic assessment resulting in a diagnosis of PTSD, just as likely as not related to the Veteran's reported experiences during service.

For any diagnosis of an acquired psychiatric disorder other than PTSD, the VA examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such mental health illness began during or was otherwise caused by the MST, both as reported by the Veteran and as supported by markers evident during her military service.  

4.   Thereafter, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefits sought are not granted in full, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issue.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




